PURCHASE AND SALE AGREEMENT

BETWEEN

WGR ASSET HOLDING COMPANY LLC

AS SELLER

AND

DOUBLE EAGLE PETROLEUM CO.

AS PURCHASER

Executed on August 16, 2012
Effective August 1, 2012

TABLE OF CONTENTS



•



•



•



•



•



•



•



•



•



•



•



•



•



•



•



•

EXHIBITS

     
Exhibit “A”
  System
Exhibit “B”
  Conveyance

SCHEDULES

      Schedule 1.2(a)Contracts
Schedule 1.2(b) Surface Contracts
Schedule 1.2(c)Equipment
Schedule 1.3(e)Excluded Items

Schedule 2.3
  Allocation of Purchase Price for Tax Purposes Schedule 5.7(a)Litigation
Schedule 5.7(b) Notice of Non-Compliance

Schedule 5.8
  Taxes and Assessments
Schedule 5.9
  Compliance with Laws Schedule 5.10(a) Contract Matters
Schedule 5.10(b) Certain Contracts

Schedule 5.12
  Governmental Authorizations
Schedule 5.13
  Preference Rights and Transfer Requirements
Schedule 5.15
  Outstanding Capital Commitments
Schedule 5.16
  Imbalances
Schedule 7.6
  Operation of Business
Schedule 7.12
  Compressors

1

DEFINITIONS



“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

“Adjustment Period” has the meaning set forth in Section 2.2(a).

“AFE” means authority for expenditure.

“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

“Agreed Interest Rate” means simple interest calculated at the rate of five
percent (5%) per annum.

“Agreement” means this Purchase and Sale Agreement.

“Assets” has the meaning set forth in Section 1.2.

“Assumed Seller Obligations” has the meaning set forth in Section 11.3.

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

“Claim” or “Claims” has the meaning set forth in Section 11.4(a).

“Claim Notice” has the meaning set forth in Section 11.5(b).

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b).

“Closing Payment” has the meaning set forth in Section 9.4(a).

“Code” has the meaning set forth in Section 2.3.

“Confidentiality Agreement” has the meaning set forth in Section 7.1.

“Contracts” has the meaning set forth in Section 1.2(a).

“Conveyance” has the meaning set forth in Section 3.1(b).

“Defensible Title” means that title of Seller with respect to the Real Property
Interests, except for and subject to Permitted Encumbrances (as defined in the
Conveyance), is free and clear of liens, encumbrances, obligations, security
interests, irregularities, pledges, or other defects.

“Deposit” has the meaning set forth in Section 2.4.

“DTPA” has the meaning set forth in Section 11.9(a).

“Effective Time” has the meaning set forth in Section 1.4(a).

“Environmental Laws” means, as the same may have been amended, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011
et seq.; and all applicable related law, whether local, state, territorial, or
national, of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of human health, safety, natural
resources or the environment and all regulations implementing the foregoing.

“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Assets prior to the
Effective Time or (ii) pursuant to any claim or cause of action by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
any violation of, or any remediation obligation under, any Environmental Laws
which is attributable to the ownership or operation of the Assets prior to the
Effective Time.

“Equipment” has the meaning set forth in Section 1.2(c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Assets” has the meaning set forth in Section 1.3.

“Governmental Authorizations” has the meaning set forth in Section 5.12.

“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other governments; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur, carbon dioxide, or other
materials extracted from hydrocarbons.

“Imbalance” or “Imbalances” means over-deliveries or under-deliveries with
respect to Hydrocarbons allocated to the Assets.

“Indemnified Party” has the meaning set forth in Section 11.5(a).

“Indemnifying Party” has the meaning set forth in Section 11.5(a).

“Indemnity Claim” has the meaning set forth in Section 11.5(b).

“Laws” means all statutes, laws, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.

“Material Adverse Effect” means any effect that is adverse to the ownership,
operation or value of the Assets, taken as a whole, and as currently operated,
that has a value of seven and one-half percent (7.5%) or greater of the Purchase
Price; provided, however, that “Material Adverse Effect” shall not include
(i) any effect resulting from entering into this Agreement or the announcement
of the transactions contemplated by this Agreement, (ii) any effect resulting
from changes in general market, economic, financial or political conditions or
any outbreak of hostilities or war, (iii) any effect that affects the
Hydrocarbon exploration, production, development, processing, treating,
gathering and/or transportation industry generally (including changes in
commodity prices or general market prices in the Hydrocarbon exploration,
production, development, processing, gathering and/or transportation industry
generally), and (iv) any effect resulting from a change in Laws or regulatory
policies.

“NORM” means naturally occurring radioactive material.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.

“Personal Property Leases” has the meaning set forth in Section 5.10(iv).

“Pipelines” has the meaning set forth in Section 1.2(f).

“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

“Property Costs” has the meaning set forth in Section 1.4(b).

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Indemnitees” shall mean Purchaser and Purchaser’s Affiliates and each
of their respective officers, directors, employees, agents, representatives,
insurers, successors and permitted assigns.

“Real Property Interests” shall mean the easements, rights-of-way, surface
leases and fee interests in real property identified on Exhibit A-1.

“Records” has the meaning set forth in Section 1.2(h).

“REGARDLESS OF FAULT” has the meaning set forth in Section 11.4(a).

“Retained Obligations” shall mean Claims arising out of or related to:



  (a)   the Excluded Assets;



  (b)   Property Costs with respect to periods prior to the Effective Time;
provided that with respect to ad valorem, property and similar Taxes imposed
upon or arising from the Assets, the period shall not include periods on and
after January 1 of the year in which the Closing Date occurs;



  (c)   Taxes related to the Assets, including any Taxes for which Seller is
liable as a successor or transferee for all periods prior to the Effective Time,
but excluding from August 1, 2012 all (i) ad valorem, property and similar Taxes
imposed upon or arising from the Assets and (ii) sales or transfer taxes
resulting from the transfer of the Assets to Purchaser; and



  (d)   any liabilities of Seller (i) with respect to employees of Seller
arising under any “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is sponsored by, contributed to, or maintained by, Seller, or (ii) arising
under ERISA for which Purchaser may have any liability under ERISA solely as a
result of the consummation of the transaction contemplated by this Agreement.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” shall mean Seller and Seller’s Affiliates and each of their
respective officers, directors, employees, agents, representatives, insurers,
successors and permitted assigns.

“Surface Contracts” has the meaning set forth in Section 1.2(b).

“System” shall mean the natural gas gathering system, facilities and
appurtenances thereto that are depicted in the map attached as Exhibit A.
Notwithstanding anything herein to the contrary, the System shall not include
any pipelines, equipment or other properties that are located (i) upstream of
the inlet flange of the meters where Hydrocarbons are delivered into the
pipelines consisting of such natural gas gathering system, or (ii) downstream of
the outlet flange of the meters where Hydrocarbons are delivered into third
party transportation pipelines.

“Tax Allocated Value” has the meaning set forth in Section 2.3.

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.

“Tax Returns” has the meaning set forth in Section 5.8.

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein, other than any consent of, notice to,
filing with, or other action by Governmental Bodies in connection with the sale
or conveyance of Surface Contracts or interests therein, if they are not
required prior to the assignment of such Surface Contracts or interests or they
are customarily obtained subsequent to the sale or conveyance (including
consents from state agencies).

“Transition Services Agreement” shall have the meaning set forth in
Section 7.13.

PURCHASE AND SALE AGREEMENT



This Agreement is executed on August 16, 2012, by and between WGR ASSET HOLDING
COMPANY LLC, a Delaware limited liability company (“Seller”) and DOUBLE EAGLE
PETROLEUM CO., a Maryland corporation (“Purchaser”).

RECITALS

A. Seller owns a fifty percent (50%) interest in various natural gas gathering
pipeline properties and other facilities, either of record or beneficially, more
fully described in the exhibits and schedules hereto.

B. Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire from Seller, the properties and rights of Seller hereafter
described, in the manner and upon the terms and conditions hereafter set forth.

C. Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the preceding
Definitions section hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

ARTICLE 1
PURCHASE AND SALE



Section 1.1 Purchase and Sale.

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer, assign and convey its interest in
the Assets to Purchaser, and Purchaser agrees to purchase, accept and pay for
Seller’s interest in the Assets and to assume certain obligations attributable
to the Assets.

Section 1.2 Assets.

As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s fifty percent (50%) share and, with respect to
Section 1.2(c) only, Seller’s and its Affiliates’, right, title, interest and
estate, real or personal, recorded or unrecorded, movable or immovable, tangible
or intangible, in and to the following (but excluding the Excluded Assets):

(a) All contracts, agreements and instruments identified on Schedule 1.2(a),
including all amendments to said contracts, agreements and instruments
(“Contracts”);

(b) All easements, permits, licenses, servitudes, rights-of-way, surface leases,
fee interests in real property and other surface rights appurtenant to, and used
or held for use primarily in connection with the System, including those
identified on Exhibit A-1 (“Surface Contracts”);

(c) All equipment, machinery, fixtures and other tangible personal property and
improvements located on the System or used or held for use primarily in
connection with the operation of the System, including those identified on
Schedule 1.2(c) (“Equipment”);

(d) [RESERVED];

(e) All rights of Seller under or pursuant to all warranties, representations
and guarantees made by suppliers, manufacturers and contractors (other than
Affiliates of Seller) to the extent relating to products sold, or services
provided, to Seller to the extent used or held for use in connection with or
affecting any of the Assets;

(f) All pipelines, gathering systems and appurtenances thereto being part of the
System or used, or held for use, primarily in connection with the operation of
the System (“Pipelines”);

(g) All Hydrocarbon line pack existing within the Pipelines from and after the
Effective Time; and

(h) All land files; gas contract files; gas gathering and processing files;
abstracts; title opinions; land surveys; maps; engineering data and reports; and
other books, records, data, files, and accounting records, regardless of whether
paper or electronic media, in each case to the extent related primarily to the
Assets, or used or held for use primarily in connection with the maintenance or
operation thereof, but excluding (i) any books, records, data, files, maps and
accounting records to the extent disclosure or applicable Law and the necessary
consents to transfer are not obtained pursuant to Section 7.8, (ii) computer or
communications software or intellectual property (including tapes, codes, data
and program documentation and all tangible manifestations and technical
information relating thereto), (iii) attorney-client privileged communications
and work product of Seller’s legal counsel (other than title opinions),
(iv) reserve studies and evaluations, and (v) records relating to the
negotiation and consummation of the sale of the Assets (subject to such
exclusions, the “Records”); provided, however, that Seller may retain the
originals of such Records as Seller has determined may be required for
litigation, tax, accounting, and auditing purposes and provide Purchaser with
copies thereof at Sellers’s cost until such purpose no longer reasonably exists;
and then Seller shall promptly deliver such records to the address then provided
by Purchaser.

(i) [RESERVED].

Section 1.3 Excluded Assets.

Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):

(a) all corporate, financial, income and franchise tax and legal records of
Seller that relate to Seller’s business generally (whether or not relating to
the Assets), and all books, records and files to the extent that the same relate
to the Excluded Assets and those records retained by Seller pursuant to
Section 1.2(h) and copies of any other Records retained by Seller pursuant to
Section 1.5;

(b) all geological and geophysical data (including all seismic data, including
reprocessed data) and all logs, interpretive data, technical evaluations,
technical outputs, reserve estimates and economic estimates;

(c) all rights to any refund of Taxes or other costs or expenses borne by Seller
or Seller’s predecessors in interest and title attributable to periods prior to
the Effective Time;

(d) Seller’s area-wide bonds, permits and licenses (including software licenses)
or other permits, licenses or authorizations used in the conduct of Seller’s
business generally;

(e) those items listed in Schedule 1.3(e);

(f) all trade credits, account receivables, note receivables, and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time;

(g) [RESERVED];

(h) all rights, titles, claims and interests of Seller or any Affiliate of
Seller (i) to or under any policy or agreement of insurance or any insurance
proceeds; except to the extent Purchaser assumes liability for a Claim for which
Seller is insured, and (ii) to or under any bond or bond proceeds;

(i) any patent, patent application, logo, service mark, copyright, trade name or
trademark of or associated with Seller or any Affiliate of Seller or any
business of Seller or of any Affiliate of Seller; and

(j) [RESERVED].

Section 1.4 Effective Time; Proration of Costs and Revenues.

(a) Subject to Section 1.5, possession of the Assets shall be transferred from
Seller to Purchaser at the Closing, but, if Closing occurs, certain financial
benefits and burdens of the Assets shall be transferred effective as of 7:00
A.M., local time, where the respective Assets are located, on August 1, 2012
(the “Effective Time”), as described below.

(b) Purchaser shall be entitled to all Hydrocarbon line pack and Hydrocarbons
from or attributable to the Assets at and after the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Assets at or after the Effective
Time, and shall be responsible for (and entitled to any refunds with respect to)
all Property Costs incurred at and after the Effective Time (or, with respect to
ad valorem, property and similar Taxes imposed upon or arising from the Assets,
for the period from and after August 1, 2012). Seller shall be entitled to
Hydrocarbons from or attributable to the Assets prior to the Effective Time (and
all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Assets prior to the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Costs incurred prior to the Effective Time (other than
with respect to ad valorem, property and similar Taxes imposed upon or arising
from the Assets and attributable to the period on or after August 1, 2012, which
Taxes constitute a Property Cost that Purchaser shall assume and be liable to
pay, and entitled to any refunds with respect thereto). “Earned” and “incurred”,
as used in this Agreement, shall be interpreted in accordance with generally
accepted accounting principles. “Property Costs” means all costs attributable to
the ownership and operation of the Assets (including without limitation (a) ad
valorem, property and similar Taxes based upon or measured by the ownership or
operation of the Assets, but excluding any other Taxes, (b) Imbalances, and
(c) obligations to make any payments owing to third parties that (i) arise under
a contract or agreement or (ii) relate to amounts held in suspense) and capital
expenditures incurred in the ownership and operation of the Assets, but
excluding without limitation liabilities, losses, costs, and expenses
attributable to (i) Claims for personal injury or death, or property damage or
to the extent based on a violation of any Law, (ii) obligations to dismantle,
abandon and salvage facilities, and (iii) obligations to remediate any
contamination of groundwater, surface water, soil, Equipment or Pipelines under
applicable Environmental Laws, all of which are addressed in Article 11. For
purposes of this Section 1.4, determination of whether Property Costs are
attributable to the period before or after the Effective Time shall be based on
when services are rendered, when the goods are delivered, or when the work is
performed. For clarification, the date an item or work is ordered is not the
date of a pre-Effective Time transaction for settlement purposes, but rather the
date on which the item ordered is delivered to the job site, or the date on
which the work ordered is performed, shall be the relevant date. For purposes of
allocating Hydrocarbons (and accounts receivable with respect thereto), under
this Section 1.4, Hydrocarbons shall be deemed to be “from or attributable to”
the Assets when they pass through the delivery point sales meters on the
Pipelines. Seller shall utilize reasonable interpolative procedures to arrive at
an allocation of Hydrocarbon production when exact meter readings or gauging and
strapping data is not available. Seller shall provide to Purchaser, no later
than three (3) Business Days prior to Closing, all data necessary to support any
estimated allocation, for purposes of establishing the adjustment to the
Purchase Price pursuant to Section 2.2 hereof that will be used to determine the
Closing Payment (as defined in Section 9.4(a)). Taxes, right-of-way fees and
other Property Costs that are paid periodically shall be prorated based on the
number of days in the applicable period falling before and the number of days in
the applicable period falling at or after the Effective Time (or, in the case of
ad valorem, property and similar Taxes, August 1, 2012). In each case, Purchaser
shall be responsible for the portion allocated to the period at and after the
Effective Time (or, in the case of ad valorem, property and similar Taxes,
August 1, 2012) and Seller shall be responsible for the portion allocated to the
period before the Effective Time (or, in the case of ad valorem, property and
similar Taxes, August 1, 2012).

Section 1.5 Delivery and Maintenance of Records.

(a) Seller, at Purchaser’s cost, shall use reasonable efforts to deliver the
Records (FOB Seller’s office) to the office designated in writing by Purchaser
within sixty (60) days following Closing. Seller may retain original Records of
those items as set forth in Section 1.2(h) and/or copies of any Records. If
Seller elects to retain original files, Purchaser will be provided with copies
of same, at Seller’s cost.

(b) Purchaser, for a period of seven (7) years following Closing, will
(i) retain the Records, (ii) provide Seller, its Affiliates, and its and their
officers, employees and representatives with access to the Records during normal
business hours for review and copying at Seller’s expense, and (iii) provide
Seller, its Affiliates, and its and their officers, employees and
representatives with access, during normal business hours, to materials received
or produced after Closing relating to any Indemnity Claim made under
Section 11.4 of this Agreement for review and copying at Seller’s expense.

ARTICLE 2
PURCHASE PRICE



Section 2.1 Purchase Price.

The purchase price for the Assets (the “Purchase Price”) shall be $4,000,000.00
adjusted as provided in Section 2.2.

Section 2.2 Adjustments to Purchase Price.

The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with generally accepted accounting
principles:

(a) Reduced by the aggregate amount of the following proceeds received by Seller
on and after the Effective Time until the Closing Date (with such period between
the Effective Time and the Closing Date referred to as the “Adjustment Period”):
(i) proceeds from the sale of Hydrocarbons (net of any gathering, processing and
transportation costs and any Hydrocarbon severance, sales or excise Taxes not
reimbursed to Seller by the purchaser of Hydrocarbons) attributable to the
Assets during the Adjustment Period, and (ii) other proceeds earned with respect
to the Assets and the operation of the System during the Adjustment Period;

(b) Increased by the fair market value of merchantable Hydrocarbons stored in
tanks (but excluding Hydrocarbon line pack located in Pipelines and volumes of
liquid Hydrocarbons located in tanks along the Pipelines that are below the
minimum required to operate such tanks) attributable to the ownership and
operation of the Assets that belong to Seller as of the Effective Time;

(c) Increased or reduced as agreed upon in writing by Seller and Purchaser;

(d) Increased by the amount of all Property Costs and other costs attributable
to the ownership and operation of the Assets which are paid by Seller and
incurred at or after the Effective Time, except any Property Costs and other
such costs already deducted in the determination of proceeds in Section 2.2(a);
and

(e) Decreased by an amount equal to the amount of any ad valorem, property and
similar Taxes assessed against or pertaining to the Assets for periods from
January 1 through the Effective Time with respect to the calendar year in which
Closing occurs.

Each adjustment made pursuant to Sections 2.2(a) and (b) shall serve to satisfy,
up to the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbons attributable to the Assets during the Adjustment Period, and to the
value of other income, proceeds, receipts and credits earned with respect to the
Assets during the Adjustment Period, and as such, Purchaser shall not have any
separate rights to receive any Hydrocarbons or income, proceeds, receipts and
credits with respect to which a downward adjustment has been made. Similarly,
the adjustment described in Section 2.2(d) shall serve to satisfy, up to the
amount of the adjustment, Purchaser’s obligation under Section 1.4 to pay
Property Costs and other costs attributable to the ownership and operation of
the Assets which are incurred during the Adjustment Period, and as such,
Purchaser shall not be separately obligated to pay for any Property Costs or
other such costs with respect to which an upward adjustment has been made.

The Purchase Price, adjusted as set forth in Sections (a) through (e), less the
Deposit, shall be increased by simple interest thereon from the Effective Time
to the Closing Date, with all interest computed at the Agreed Interest Rate.

A final settlement of the adjustments set forth in Sections 2.2 (a), (b),
(c) and (e), shall be made in accordance with Section 9.4(b). Notwithstanding
anything to the contrary, Property Costs shall also be estimated and adjusted
under Sections 2.2(d) and 9.4(b), but shall remain subject to Section 11.2 and
indemnification under Section 11.4.

Section 2.3 Allocation of Purchase Price for Tax Purposes.

Prior to Closing, Purchaser and Seller will agree upon an allocation of the
unadjusted Purchase Price among the Assets, in compliance with the principles of
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury regulations thereunder. Such allocation of value shall be attached
to this Agreement as Schedule 2.3 for purposes of Internal Revenue Service
Form 8594. The “Tax Allocated Value” for any Asset equals the portion of the
unadjusted Purchase Price allocated to such Asset on Schedule 2.3, increased or
reduced as described in this Article 2 and Section 9.4(b) . Any such adjustments
to the Purchase Price shall be applied on a pro rata basis to the amounts set
forth on Schedule 2.3 for all Assets, unless otherwise mutually agreed to by
Seller and Purchaser. After Seller and Purchaser have agreed on the Tax
Allocated Values for the Assets, Seller will be deemed to have accepted such Tax
Allocated Values for purposes of this Agreement and the transactions
contemplated hereby, but otherwise makes no representation or warranty as to the
accuracy of such values. Seller and Purchaser agree (i) that the Tax Allocated
Values shall be used by Seller and Purchaser as the basis for reporting asset
values and other items for purposes of all federal, state, and local Tax
Returns, including without limitation Internal Revenue Service Form 8594 and
(ii) that neither they nor their Affiliates will take positions inconsistent
with the Tax Allocated Values in notices to Governmental Bodies or in audit or
other proceedings with respect to Taxes.

Section 2.4 Deposit.

Concurrently with the execution of this Agreement, Purchaser has paid to Seller
an earnest money deposit in an amount equal to twenty percent (20%) of the
Purchase Price (the “Deposit”). The Deposit shall be non-interest bearing and
applied against the Purchase Price if the Closing occurs or shall be otherwise
distributed in accordance with the terms of this Agreement.

2

ARTICLE 3
TITLE MATTERS

Section 3.1 Seller’s Title.

(a) Except for the special warranty of title referenced in Section 3.1(b),
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to Seller’s title to any of the Assets and Purchaser
hereby acknowledges and agrees that Purchaser’s sole remedy for any defect of
title shall be pursuant to the special warranty of title contained in the
Conveyance referenced in Section 3.1(b).

(b) The conveyance to be delivered by Seller to Purchaser shall be substantially
in the form of Exhibit B hereto (the “Conveyance”) and contain a special
warranty of Defensible Title by, through and under Seller and its Affiliates but
not otherwise, but shall otherwise be without warranty of title of any kind,
express, implied or statutory or otherwise.

(c) Purchaser shall not be entitled to protection under Seller’s special
warranty of title in the Conveyance against any matter that would cause Seller
not to have Defensible Title that is disclosed in writing to Purchaser or of
which Purchaser has actual knowledge prior to the date hereof.

(d) Notwithstanding anything herein provided to the contrary, if any title
defect results from any matter which could also result in the breach of any
representation or warranty of Seller set forth in Article 5, then Purchaser
shall only be entitled to assert such matter as a breach of Seller’s special
warranty of title contained in the Conveyance to the extent not prohibited by
Section 3.1(c), but shall be precluded from also asserting such matter as the
basis of the breach of any such representation or warranty of Seller set forth
in Article 5.

      Section 3.2   [RESERVED]
Section 3.3
  [RESERVED]
Section 3.4
  [RESERVED]
Section 3.5
  Casualty or Condemnation Loss.
 
   

(a) Subject to the provisions of Section 3.5(b), Purchaser shall assume all risk
of loss with respect to, and any change in the condition of the Assets from the
Effective Time until Closing and the depreciation of personal property due to
ordinary wear and tear.

(b) Subject to the provisions of Sections 8.1(f) and 8.2(e) hereof, if, after
the date of this Agreement but prior to the Closing Date, any portion of the
Assets is destroyed by fire or other casualty or is taken in condemnation or
under right of eminent domain, and the loss as a result of such individual
casualty or taking is less than six percent (6%) of the unadjusted Purchase
Price, Purchaser shall nevertheless be required to close and Seller shall elect
by written notice to Purchaser prior to Closing either (i) to cause the Assets
affected by any casualty or taking to be repaired or restored to at least its
condition prior to such casualty, at Seller’s sole cost, which repair or
restoration may take place after Closing so long as Seller and Purchaser have
agreed on a reasonable time period in which to complete such repairs and
restoration and Seller executes an access agreement in form and substance
reasonably acceptable to Purchaser and Seller, or (ii) to indemnify Purchaser
through a document reasonably acceptable to Seller and Purchaser against any
costs or expenses that Purchaser reasonably incurs to repair the Assets subject
to any casualty or taking. In each case, Seller shall retain all rights to
insurance and other claims against third parties with respect to the casualty or
taking except to the extent the parties otherwise agree in writing.

      Section 3.6   [RESERVED]
Section 3.7
  Government Approvals Respecting Assets.
 
   

(a) Federal and State Approvals. With respect to consents and approvals
customarily obtained from Governmental Bodies after closing in transactions of
this nature, Purchaser, within thirty (30) days after Closing, shall file for
approval with the applicable Governmental Bodies all assignment documents and
other state and federal transfer documents required to effectuate the transfer
of the Assets. Purchaser further agrees promptly after Closing to take all other
actions reasonably required of it by federal or state agencies having
jurisdiction to obtain all requisite regulatory approvals with respect to this
transaction, and to use its reasonable commercial efforts to obtain the approval
by such federal or state agencies, as applicable, of Seller’s assignment
documents requiring federal or state approval in order for Purchaser to be
recognized by the federal or state agencies as the owner of the Assets.
Purchaser shall provide Seller with approved copies of the assignment documents
and other state and federal transfer documents, as soon as they are available.

ARTICLE 4
ENVIRONMENTAL MATTERS

      Section 4.1   [RESERVED]
Section 4.2
  NORM, Wastes and Other Substances.
 
   

Purchaser acknowledges that the Assets have been used for the gathering and
transportation of Hydrocarbons and that there may be petroleum, produced water,
wastes, or other substances or materials located in, on or under the System or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, hazardous substances, or NORM. NORM may affix or attach itself
to the inside of pipes, materials, and equipment as scale, or in other forms.
The pipes, materials, and equipment included in the Assets may contain NORM and
other wastes or hazardous substances. NORM containing material and/or other
wastes or hazardous substances may have come in contact with various
environmental media, including without limitation, water, soils or sediment.
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media, wastes, asbestos, hazardous
substances, and NORM from the Assets.

Section 4.3 Inspection Indemnity.

PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD
HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES AND CLAIMS
ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER
OR ITS AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY LOSSES RESULTING IN WHOLE OR IN PART FROM THE
NEGLIGENCE OR STRICT LIABILITY OF SELLER, BUT EXCLUDING ANY LOSSES TO THE EXTENT
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A SELLER INDEMNITEE.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER

Section 5.1 Generally.

(a) Any representation or warranty qualified “to the knowledge of Seller” or “to
Seller’s knowledge” or with any similar knowledge qualification is limited to
matters within the actual knowledge of (i) the officers of Seller and its
Affiliates or (ii) the employees of Seller who have responsibility for the
Assets and who have the following titles: Operations Manager, Commercial
Development Regional Manager, and Field Foreman. “Actual knowledge” for purposes
of this Agreement means information actually personally known by such officers
or employees.

(b) Inclusion of a matter on a Schedule in relation to a representation or
warranty which addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.

(c) Subject to the foregoing provisions of this Section 5.1, the disclaimers and
waivers contained in Sections 11.8 and 11.9 and the other terms and conditions
of this Agreement, Seller represents and warrants to Purchaser the matters set
out in Sections 5.2 through 5.20.

Section 5.2 Existence and Qualification.

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign corporation where the Assets are located, except where
the failure to so qualify would not have a Material Adverse Effect.

Section 5.3 Power.

Seller has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.

Section 5.4 Authorization and Enforceability.

The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate action on the part of Seller. This Agreement has been
duly executed and delivered by Seller (and all documents required hereunder to
be executed and delivered by Seller at Closing will be duly executed and
delivered by Seller) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.5 No Conflicts.

To Seller’s knowledge, subject to compliance with the Preference Rights and
Transfer Requirements set forth in Schedule 5.13, the execution, delivery and
performance of this Agreement by Seller, and the transactions contemplated by
this Agreement will not (i) violate any provision of the certificate of
formation or bylaws of Seller, (ii) result in default (with due notice or lapse
of time or both) or the creation of any lien or encumbrance or give rise to any
right of termination, cancellation or acceleration under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license or
agreement to which Seller is a party or which affects the Assets, (iii) violate
any judgment, order, ruling, or decree applicable to Seller as a party in
interest, (iv) violate any Laws applicable to Seller or any of the Assets,
except for (a) rights to consent by, required notices to, filings with, approval
or authorizations of, or other actions by any Governmental Body where the same
are not required prior to the assignment of the related Asset or they are
customarily obtained subsequent to the sale or conveyance thereof and (b) any
matters described in clauses (ii), (iii) or (iv) above which would not have a
Material Adverse Effect.

Section 5.6 Liability for Brokers’ Fees.

Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

Section 5.7 Litigation.

Except as set forth in: (a) Schedule 5.7(a), to Seller’s knowledge, no
investigation, proceeding, action, suit, or other legal proceeding of any kind
or nature before any Governmental Body or arbitrator (including any take-or-pay
claims) which could have a Material Adverse Effect is pending or, to Seller’s
knowledge, threatened to which Seller is a party and which relates to the
Assets; and (b) Schedule 5.7(b), to Seller’s knowledge, no notice in writing
from any Governmental Body which could have a Material Adverse Effect has been
received by Seller claiming any violation of or noncompliance with any Law with
respect to the Assets (including any such Law concerning the conservation of
natural resources).

Section 5.8 Taxes and Assessments.

With respect to all Taxes related to the Assets, to the knowledge of Seller,
(a) all reports, returns, statements (including estimated reports, returns or
statements), and other similar filings (the “Tax Returns”) relating to the
Assets required to be filed by Seller with respect to such Taxes have been
timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed, (b) such Tax Returns are true
and correct in all material respects, and (c) all Taxes reported on such Tax
Returns have been paid, except those being contested in good faith.

To Seller’s knowledge, with respect to all Taxes related to the Assets, except
as set forth on Schedule 5.8, (i) there are not currently in effect any
extension or waiver of any statute of limitations of any jurisdiction regarding
the assessment or collection of any such Tax; (ii) there are no administrative
proceedings or lawsuits pending against the Assets or Seller by any taxing
authority; and (iii) there are no Tax liens on any of the Assets except for
liens for Taxes not yet due.

Section 5.9 Compliance with Laws.

Except as disclosed on Schedule 5.9, to the knowledge of Seller, the Assets are,
and the operation of the Assets is, in compliance with the provisions and
requirements of all Laws of all Governmental Bodies having jurisdiction with
respect to the Assets, or the ownership, operation, development, maintenance, or
use of any thereof, except where the failure to so comply would not have a
Material Adverse Effect. Notwithstanding the foregoing, Seller makes no
representation or warranty, express or implied, under this Section relating to
any Environmental Liabilities or Environmental Law.

Section 5.10 Contracts.

Except as disclosed on Schedule 5.10(a), to the knowledge of Seller, Seller has
paid its share of all costs payable by it under the contracts and agreements
described in Schedule 1.2(a), and Seller has not received as of the date hereof
written notice of termination or breach thereof. Seller is in compliance with
all Contracts listed on Schedule 1.2(a) except as disclosed on Schedule 5.10(a)
and except such non-compliance as would not, individually or the aggregate, have
a Material Adverse Effect. To Seller’s knowledge, Schedule 5.10(b) sets forth
all of the following contracts and agreements to which any of the Assets are
bound as of the date hereof or Closing:

(i) any agreement with any Affiliate of Seller;

(ii) any agreement or contract for the gathering, processing, transportation,
purchase, sale, exchange, or other disposition of Hydrocarbons that is not
cancelable without penalty or other payment on not more than 30 days prior
written notice;

(iii) any tax partnership agreement of or binding upon Seller affecting any of
the Assets; and

(iv) leases of personal property used or held for use primarily in the operation
of the Assets to which Seller is a party or by which it is bound (“Personal
Property Leases”) involving annual payments in excess of $150,000, other than
any Personal Property Leases that have been terminated or will expire by their
terms before or upon the Closing.

      Section 5.11   [RESERVED]
Section 5.12
  Governmental Authorizations.
 
   

To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining all federal, state and local governmental licenses, permits,
franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Assets as currently owned and operated, the loss
of which would, individually or in the aggregate, have a Material Adverse
Effect. To the knowledge of Seller, except as disclosed in Schedule 5.7(a),
Schedule 5.7(b) or Schedule 5.12 and except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) Seller has operated the Assets in
accordance with the conditions and provisions of such Governmental
Authorizations, and (ii) no written notices of violation have been received by
Seller, and no proceedings are pending or, to Seller’s knowledge, threatened in
writing that might result in any modification, revocation, termination or
suspension of any such Governmental Authorizations or which would require any
corrective or remediation action by Seller.

Section 5.13 Preference Rights and Transfer Requirements.

To Seller’s knowledge, none of the Assets, or any portion thereof, is subject to
any Preference Right or Transfer Requirement which may be applicable to the
transactions contemplated by this Agreement, except for (i) Preference Rights
and Transfer Requirements contained in easements, rights-of-way or equipment
leases and (ii) Preference Rights and Transfer Requirements as are set forth on
Schedule 5.13.

      Section 5.14   [RESERVED]
Section 5.15
  Outstanding Capital Commitments.
 
   

As of the date hereof, there are no outstanding AFE’s or other commitments to
make capital expenditures which (i) are binding on the Assets; (ii) will be the
responsibility of Purchaser after execution of the Agreement or after Closing;
and (iii) which Seller reasonably anticipates will individually require
expenditures by the owner of the Assets after the Closing Date in excess of
$75,000 other than those shown on Schedule 5.15.

Section 5.16 Imbalances.

To Seller’s knowledge, Schedule 5.16 accurately sets forth in all material
respects all of Seller’s Imbalances as of August 1, 2012 arising with respect to
the Assets and, except as disclosed in Schedule 5.16, as of August 1, 2012,
(i) no Person is entitled to receive any material portion of the Seller’s
Hydrocarbons attributable to the Assets or to receive material cash or other
payments to “balance” any disproportionate allocation of Hydrocarbons
attributable to the Assets under any gas processing or dehydration agreement,
gas gathering and transportation agreements, gas purchase agreement, or other
agreements, whether similar or dissimilar, (ii) Seller is not obligated to
deliver any material quantities of gas or to pay any material penalties or other
amounts, in connection with the violation of any of the terms of any gas
contract or other agreement with shippers with respect to the Assets, and
(iii) Seller is not obligated to pay any material penalties or other material
payments under any gas transportation or other agreement as a result of the
delivery of quantities of gas in excess of the contract requirements.

Section 5.17 Condemnation.

To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Assets by reason of
condemnation or the threat of condemnation.

Section 5.18 Bankruptcy.

To Seller’s knowledge, there are no bankruptcy, reorganization, or similar
arrangement proceedings pending, being contemplated by or threatened against
Seller or any Affiliate of Seller.

Section 5.19 NGA.

No consent is required in connection with the transaction contemplated hereby
under the Natural Gas Policy Act of 1978, as amended. Seller is not an
interstate pipeline company within the meaning of the Natural Gas Act of 1938.

Section 5.20 Investment Company.

Seller is not an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER



Purchaser represents and warrants to Seller the following:

Section 6.1 Existence and Qualification.

Purchaser is a corporation duly formed, validly existing and in good standing
under the laws of the state of Maryland; and Purchaser is duly qualified to do
business as a foreign limited partnership in every jurisdiction in which it is
required to qualify in order to conduct its business except where the failure to
so qualify would not have a material adverse effect on Purchaser or its
properties; and Purchaser is duly qualified to do business as a foreign limited
partnership in the respective jurisdictions where the Assets are located.

Section 6.2 Power.

Purchaser has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.

Section 6.3 Authorization and Enforceability.

The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required hereunder
to be executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 6.4 No Conflicts.

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the certificate of formation or bylaws or other governing documents of
Purchaser, (ii) result in a default (with due notice or lapse of time or both)
or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Purchaser is a party, (iii) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest, or (iv) violate any Law
applicable to Purchaser or any of its assets, or (v) require any filing with,
notification of or consent, approval or authorization of any Governmental Body
or authority, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not have a material adverse effect on Purchaser or the
transactions contemplated hereby.

Section 6.5 Liability for Brokers’ Fees.

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

Section 6.6 Litigation.

There are no actions, suits or proceedings pending, or to the actual knowledge
of Purchaser’s officers, threatened in writing before any Governmental Body
against Purchaser or any Affiliate of Purchaser which are reasonably likely to
impair materially Purchaser’s ability to perform its obligations under this
Agreement.

Section 6.7 Financing.

As of Closing, Purchaser will have sufficient cash, available lines of credit or
other sources of immediately available funds (in United States dollars) to
enable it to pay the Closing Payment to Seller at the Closing.

      Section 6.8   [RESERVED]
Section 6.9
  Limitation.
 
   

Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, or confirmed in any certificate furnished or to be
furnished to Purchaser pursuant to this Agreement, Purchaser represents and
acknowledges that (i) there are no representations or warranties, express,
statutory or implied, as to the Assets or prospects thereof, and (ii) Purchaser
has not relied upon any oral or written information provided by Seller. Without
limiting the generality of the foregoing, Purchaser represents and acknowledges
that Seller has made and will make no representation or warranty regarding any
matter or circumstance relating to Environmental Laws, Environmental
Liabilities, the release of materials into the environment or protection of
human health, safety, natural resources or the environment or any other
environmental condition of the Assets. Purchaser further represents and
acknowledges that it is knowledgeable of the oil and gas business and of the
usual and customary practices of owners such as Seller and that it has had
access to the Assets, the officers and employees of Seller, and the books,
records and files of Seller relating to the Assets, and in making the decision
to enter into this Agreement and consummate the transactions contemplated
hereby, Purchaser has relied solely on the basis of its own independent due
diligence investigation of the Assets.

Section 6.10 SEC Disclosure.

Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended and
applicable state securities laws.

Section 6.11 Bankruptcy.

There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or threatened against Purchaser.

ARTICLE 7
COVENANTS OF THE PARTIES



Section 7.1 Access.

Between the date of execution of this Agreement and continuing until 5:00 pm the
day prior to the Closing Date, Seller will give Purchaser and its
representatives reasonable access to the Assets and to the Records in Seller’s
possession, for the purpose of conducting an investigation of the Assets, but
only to the extent that Seller may do so without violating any obligations to
any third party and to the extent that Seller has authority to grant such access
without breaching any restriction binding on Seller. Notwithstanding anything to
the contrary contained herein, Purchaser shall not conduct any environmental
assessment of the Assets from the date hereof through the Closing Date and shall
not have access to the Assets for such purpose. Any access by Purchaser under
this Section 7.1 shall be limited to Seller’s normal business hours, and any
weekends and after hours requested by Purchaser that can be reasonably
accommodated by Seller, and Purchaser’s investigation shall be conducted in a
manner that minimizes interference with the operation of the Assets. All
information obtained by Purchaser and its representatives under this Section
shall be subject to the terms of Section 11.4(b)(vi) and the terms of that
certain confidentiality agreement between Purchaser and Anadarko Petroleum
Corporation dated July 6, 2009, as amended (the “Confidentiality Agreement”).

Section 7.2 Government Reviews.

Seller and Purchaser shall in a timely manner (a) make all required filings with
and prepare applications to and conduct negotiations with, each governmental
agency as to which such filings, applications or negotiations are necessary or
appropriate in the consummation of the transactions contemplated hereby
specifically including but not limited to the HSR Act, (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations, and (c) request early termination or
waiver of any applicable waiting period under the HSR Act. Each party shall
cooperate with and use all commercially reasonable efforts to assist the other
with respect to such filings, applications and negotiations.

Section 7.3 Notification of Breaches.

Until the Closing,

(a) Purchaser shall notify Seller promptly after Purchaser obtains actual
knowledge that any representation or warranty of Seller or Purchaser contained
in this Agreement is untrue in any material respect or will be untrue in any
material respect as of the Closing Date or that any covenant or agreement to be
performed or observed by Seller prior to or on the Closing Date has not been so
performed or observed in any material respect.

(b) Seller shall notify Purchaser promptly after Seller obtains actual knowledge
that any representation or warranty of Seller or Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Purchaser prior to or on the Closing Date has not been so
performed or observed in any material respect.

(c) If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing (or, if the Closing does not occur, by the date
set forth in Section 10.1), then such breach shall be considered not to have
occurred for all purposes of this Agreement.

Section 7.4 Operatorship of Surface Contracts.

(a) Seller will prepare and Seller and Purchaser will execute on the Closing
Date all assignments necessary to convey to Purchaser all Surface Contracts in
the form as prescribed by the applicable Governmental Body and otherwise
acceptable to Purchaser and Seller.

(b) Purchaser shall, promptly following Closing, file all appropriate forms and
declarations or bonds with federal and state agencies relative to its assumption
of operatorship. Seller shall execute and deliver to Purchaser and Purchaser
shall promptly file the appropriate forms with the applicable regulatory agency
transferring operatorship of such Assets to Purchaser.

Section 7.5 Public Announcements.

Until the Closing, neither party shall make any press release or other public
announcement regarding the existence of this Agreement, the contents hereof or
the transactions contemplated hereby without the prior written consent of the
other; provided, however, the foregoing shall not restrict disclosures by
Purchaser or Seller which are required by applicable securities or other laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the disclosing party or its Affiliates; and provided, further, that
Purchaser may disclose the existence and contents of this Agreement and the
transactions contemplated hereby to the Standard & Poor’s and Moody’s rating
agencies (provided that such agencies are obligated to keep such information
confidential). At or within 60 days after Closing, the content of any press
release or public announcement shall be subject to the prior review and
reasonable approval of Seller and Purchaser.

Section 7.6 Operation of Business.

Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
its business in the ordinary course, consistent with past practices, (ii) will
not, without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, commit to any operation, or series of related operations,
reasonably anticipated by Seller to require future capital expenditures by
Seller or Buyer in respect of the Assets in excess of $50,000.00, or make any
capital expenditures in excess of $50,000.00, or terminate, materially amend,
execute or extend any material agreements affecting the Assets, (iii) will
maintain insurance coverage on the Assets presently furnished by nonaffiliated
third parties in the amounts and of the types presently in force, (iv) will use
commercially reasonable efforts to maintain in full force and effect all
Contracts and Surface Contracts, (v) will maintain all material governmental
permits and approvals affecting the Assets, (vi) will not transfer, sell,
hypothecate, encumber or otherwise dispose of any material Assets except for
sales and dispositions of Hydrocarbons and Equipment made in the ordinary course
of business consistent with past practices, and (vii) will not commit to do any
of the foregoing. Purchaser’s approval of any action restricted by this
Section 7.6 shall be considered granted within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s written notice) of Seller’s notice to Purchaser requesting
such consent unless Purchaser notifies Seller to the contrary in writing during
that period. In the event of an emergency, Seller may take such action as a
prudent operator would take and shall notify Purchaser of such action promptly
thereafter.

      Section 7.7   [RESERVED]
Section 7.8
  Preference Rights and Transfer Requirements.
 
   

Purchaser’s purchase of the Assets is expressly subject to all validly existing
and applicable Preference Rights and Transfer Requirements and Purchaser shall
comply with any restrictions imposed by any such requirements. Prior to the
Closing Date, Seller shall initiate all procedures which in Seller’s good faith
judgment are reasonably required to comply with or obtain the waiver of all
Preference Rights and Transfer Requirements set forth in Schedule 5.13 with
respect to the transactions contemplated by this Agreement. Seller shall not be
obligated to pay any consideration to (or incur any cost or expense for the
benefit of) the holder of any Preference Right or Transfer Requirement in order
to obtain the waiver thereof or compliance therewith.

Section 7.9 Tax Matters.

(a) Subject to the provisions of Section 12.3, Seller shall be responsible for
all Taxes related to the Assets (other than ad valorem, property, severance and
similar Taxes based upon or measured by the ownership or operation of the Assets
which are addressed in Section 1.4) attributable to any period of time at or
prior to the Closing Date, and Purchaser shall be responsible for all such Taxes
related to the Assets attributable to any period of time after the Closing Date.
Regardless of which party is responsible, Seller shall handle payment to the
appropriate Governmental Body of all Taxes with respect to the Assets which are
required to be paid prior to Closing (and shall file all Tax Returns with
respect to such Taxes). If requested by Purchaser, Seller will assist Purchaser
with preparation of all ad valorem and property Tax Returns due on or before
December 31, 2012 (including any extensions requested) to the extent such Tax
Returns relate or are attributable to the period occurring before the Closing
Date. Seller shall deliver to Purchaser within thirty (30) days of filing copies
of all Tax Returns filed by Seller after the Closing Date relating to the Assets
and any supporting documentation provided by Seller to taxing authorities,
excluding Tax Returns related to income tax, franchise tax, or other similar
Taxes.

(b) So long as it does not delay the Closing, Purchaser agrees to cooperate (at
no cost or liability to Purchaser) with Seller so that Seller’s transfer of the
Assets to Purchaser shall, at Seller’s election, be accomplished in a manner
enabling the transfer to qualify as a part of a like-kind exchange of property
by Seller within the meaning of Section 1031 of the Code. If Seller so notifies
Purchaser of this election, Purchaser shall reasonably cooperate with Seller to
effect such like-kind exchange, which cooperation shall include, without
limitation, taking such actions as Seller reasonably requests in order to pay
the Purchase Price in a manner which enables such transfer to qualify as part of
a like-kind exchange of property within the meaning of Section 1031 of the Code,
and Purchaser agrees that Seller may assign its rights (but not its obligations)
under this Agreement to a qualified intermediary as defined in Treasury
Regulations Section 1.1031(k) – 1(g)(4)(iii) under United States Treasury
Regulations, to qualify the transfer of the Purchase Price as a part of a
like-kind exchange of property within the meaning of Section 1031 of the Code.
Any assignment of this Agreement to a qualified intermediary shall not release
Seller from any of its liabilities or obligations to Purchaser under this
Agreement. Seller shall be solely responsible to designate and obtain exchange
property and to otherwise comply with Section 1031 of the Code. The rights of
the Parties shall not be affected by any determination that the transaction does
not qualify as a like-kind exchange.

Section 7.10 Further Assurances.

After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.

Section 7.11 RESERVED .

Section 7.12 Compressors. Prior to Closing, Seller shall purchase at its cost
all leased compressors identified on Schedule 7.12. Said purchased compressors
shall be included in the Assets.

Section 7.13 Transition Services Agreement. Between the date hereof and the
Closing Date, Seller and Purchaser shall use their reasonable efforts to
negotiate in good faith a form of transition services agreement on terms that
are mutually acceptable to Seller and Purchaser to be executed at Closing by
Seller and Purchaser (the “Transition Services Agreement”).

ARTICLE 8
CONDITIONS TO CLOSING



Section 8.1 Conditions of Seller to Closing.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:

(a) Representations. The representations and warranties of Purchaser set forth
in Article 6 shall be true and correct in all material respects (other than
those representations and warranties of Purchaser that are qualified by
materiality, which shall be true and correct in all respects) as of the Closing
Date as though made on and as of the Closing Date;

(b) Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c) Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body;

(d) Deliveries. Purchaser shall have delivered to Seller duly executed
counterparts of the Conveyance and the other documents and certificates to be
delivered by Purchaser under Section 9.3;

(e) RESERVED

(f) Casualty or Condemnation. The aggregate losses from casualties to the Assets
and takings of Assets under right of eminent domain shall be less than six
percent (6%) of the unadjusted Purchase Price;

(g) Payment. Purchaser shall have paid the Closing Payment;

(h) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise); and

(i) RESERVED.

3

Section 8.2 Conditions of Purchaser to Closing.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:

(a) Representations. The representations and warranties of Seller set forth in
Article 5 shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date (other than representations
and warranties that refer to a specified date which need only be true and
correct on and as of such specified date), without giving effect to the words
“material” or “Material Adverse Effect” or other similar exceptions or
qualifiers; provided, however, that in the event of a breach of a representation
or warranty, the condition set forth in this Section 8.2(a) shall be deemed
satisfied unless the effect of all such breaches of representations and
warranties taken together result in a Material Adverse Effect;

(b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c) Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body;

(d) Deliveries. Seller shall have delivered to Purchaser duly executed
counterparts of the Conveyance and the other documents and certificates to be
delivered by Seller under Section 9.2;

(e) Casualty or Condemnation. The aggregate losses from casualties to the Assets
and takings of Assets under right of eminent domain shall be less than six
percent (6%) of the unadjusted Purchase Price;



(f) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise);

(g) RESERVED.

ARTICLE 9
CLOSING



Section 9.1 Time and Place of Closing.

(a) Consummation of the purchase and sale transaction as contemplated by this
Agreement (the “Closing”), shall, unless otherwise agreed to in writing by
Purchaser and Seller, take place at the offices of Anadarko Petroleum
Corporation, 1099 18th Street, Suite 1800, Denver, Colorado 10:00 a.m., local
time, on September 27, 2012 or if all conditions in Article 8 to be satisfied
prior to Closing have not yet been satisfied or waived, as soon thereafter as
such conditions have been satisfied or waived, subject to the rights of the
parties under Article 10.

(b) The date on which the Closing occurs is herein referred to as the “Closing
Date.”

Section 9.2 Obligations of Seller at Closing.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, the following:

(a) the Conveyance, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by Seller;

(b) a certificate duly executed by an authorized corporate officer of Seller,
dated as of Closing, certifying on behalf of Seller that the conditions set
forth in Sections 8.2(a) and 8.2(b) have been fulfilled;

(c) one (1) original executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that Seller is not a foreign person within the
meaning of the Code; and

(d) the Transition Services Agreement, duly executed by Seller.

Section 9.3 Obligations of Purchaser at Closing.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, the following:

(a) a wire transfer of the Closing Payment in same-day funds;

(b) the Conveyance, duly executed by Purchaser;

(c) a certificate by an authorized corporate officer of Purchaser, dated as of
Closing, certifying on behalf of Purchaser that the conditions set forth in
Sections 8.1(a) and 8.1(b) have been fulfilled;

(d) the Transition Services Agreement, duly executed by Purchaser.

Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments.

(a) Not later than three (3) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Purchaser, based upon the best information
available to Seller, a preliminary settlement statement estimating the Adjusted
Purchase Price after giving effect to all Purchase Price adjustments, including
the Deposit, provided for in this Agreement. The estimate delivered in
accordance with this Section 9.4(a) shall constitute the dollar amount to be
paid by Purchaser to Seller at the Closing (the “Closing Payment”).

(b) As soon as reasonably practicable after the Closing but not later than one
hundred and twenty (120) days following the Closing Date, Seller shall prepare
and deliver to Purchaser a statement setting forth the final calculation of the
Adjusted Purchase Price and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
before and after the Effective Time and taking into account all adjustments
provided for in this Agreement. Seller shall at Purchaser’s request supply
reasonable documentation available to support any credit, charge, receipt or
other item. As soon as reasonably practicable but not later than the 45th day
following receipt of Seller’s statement hereunder, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes be made
to such statement. The parties shall undertake to agree on the final statement
of the Adjusted Purchase Price no later than one hundred eighty (180) days after
the Closing Date. In the event that the parties cannot reach agreement within
such period of time, either party may refer the remaining matters in dispute for
arbitration to Ernst & Young LLP, or such other nationally-recognized
independent accounting firm as may be accepted by Purchaser and Seller, for
review, arbitration and final determination. The accounting firm shall conduct
the arbitration proceedings in Houston, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section 9.4. The accounting firm’s
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both parties, without right
of appeal. In determining the proper amount of any adjustment to the Purchase
Price, the accounting firm shall not increase the Purchase Price more than the
increase proposed by Seller nor decrease the Purchase Price more than the
decrease proposed by Purchaser, as applicable. The accounting firm shall act as
an expert for the limited purpose of determining the specific disputed matters
submitted by either party and may not award damages or penalties to either party
with respect to any matter. Seller and Purchaser shall each bear its own legal
fees and other costs of presenting its case. Each party shall bear one-half of
the costs and expenses of the accounting firm. Within ten (10) Business Days
after the date on which the parties or the accounting firm, as applicable,
finally determines the disputed matters, (x) Purchaser shall pay to Seller the
amount by which the Adjusted Purchase Price exceeds the Closing Payment or
(y) Seller shall pay to Purchaser the amount by which the Closing Payment
exceeds the Adjusted Purchase Price, as applicable. Any post-Closing payment
pursuant to this Section 9.4(b) shall bear interest at the Agreed Interest Rate
from the Closing Date to the date both Purchaser and Seller have executed the
final settlement statement.

(c) All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account of Anadarko Petroleum
Corporation, Account No. 0180352922 at Bank of America, Dallas, TX, ABA
No. 026009593, for the credit of WGR Asset Holding Company, or to such other
bank and account as may be specified by Seller in writing. All payments made or
to be made hereunder to Purchaser shall be by electronic transfer of immediately
available funds to a bank and account specified by Purchaser in writing to
Seller.

4

ARTICLE 10
TERMINATION

Section 10.1 Termination.

Unless terminated earlier pursuant to other provisions provided herein, this
Agreement may be terminated at any time prior to Closing: (i) by the mutual
prior written consent of Seller and Purchaser; or (ii) by Seller if Closing has
not occurred on or before December 3, 2012, other than due to default by Seller,
or by Purchaser, if Closing has not occurred on or before December 3, 2012,
other than due to default by Purchaser.

Section 10.2 Effect of Termination.

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect (except for the provisions of
Sections 5.6, 6.5, 7.5, 11.4(b)(vi), 11.5, 11.8, 11.9, 12.2, 12.4, and 12.7
through 12.19 of this Agreement all of which shall continue in full force and
effect) and Seller shall be free immediately to enjoy all rights of ownership of
the Assets and to sell, transfer, encumber or otherwise dispose of the Assets to
any party without any restriction under this Agreement. Notwithstanding anything
to the contrary in this Agreement, the termination of this Agreement under
Section 10.1 shall not relieve any party from liability for any willful or
negligent failure to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to Closing. In the event this Agreement terminates under
Section 10.1 because a party has willfully or negligently failed to perform or
observe in any material respect any of its agreements or covenants contained
herein which are to be performed at or prior to Closing, then the other party
shall be entitled to all remedies available at law or in equity and shall be
entitled to recover court costs and attorneys’ fees in addition to any other
relief to which such party may be entitled.

Section 10.3 Distribution of Deposit Upon Termination.

(a) If Seller terminates this Agreement (i) because Purchaser has failed to
comply with any provision of Section 8.1(a), (b) or (d); or (ii) as the result
of any material default or breach by Purchaser of Purchaser’s obligations
hereunder, then Seller may retain the Deposit as liquidated damages, free of any
claims by Purchaser or any other Person with respect thereto. It is expressly
stipulated by the parties that the actual amount of damages resulting from such
a termination would be difficult if not impossible to determine accurately
because of the unique nature of this Agreement, the unique nature of the Assets,
the uncertainties of applicable commodity markets and differences of opinion
with respect to such matters, and that the liquidated damages provided for
herein are a reasonable estimate by the parties of such damages.

(b) If this Agreement is terminated for any reason other than the reasons set
forth in Section 10.3(a), then Seller shall deliver the Deposit to Purchaser,
free of any claims by Seller or any other Person with respect thereto.

(c) Notwithstanding anything to the contrary in this Agreement, Purchaser shall
not be entitled to receive interest on the Deposit, whether the Deposit is
retained by Seller for a reason set forth in Section 10.3(a), applied against
the Purchase Price, or returned to Purchaser.

ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS

Section 11.1 Receipts.

Except as otherwise provided in this Agreement, any Hydrocarbons attributable to
the Assets (and all products and proceeds attributable thereto) and any other
income, proceeds, receipts and credits attributable to the Assets which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 9.4(b) shall be treated as follows: (a) all
Hydrocarbons attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Purchaser is entitled under
Section 1.4 shall be the sole property and entitlement of Purchaser, and, to the
extent received by Seller, Seller shall fully disclose, account for and remit
the same promptly to Purchaser, and (b) all Hydrocarbons attributable to the
Assets (and all products and proceeds attributable thereto) and all other
income, proceeds, receipts and credits earned with respect to the Assets to
which Seller is entitled under Section 1.4 shall be the sole property and
entitlement of Seller and, to the extent received by Purchaser, Purchaser shall
fully disclose, account for and remit the same promptly to Seller.

Section 11.2 Expenses.

Except as otherwise provided in this Agreement, any Property Costs which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 9.4(b) shall be treated as follows: (a) all
Property Costs for which Seller is responsible under Section 1.4 shall be the
sole obligation of Seller and Seller shall promptly pay, or if paid by
Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from and
against same; and (b) all Property Costs for which Purchaser is responsible
under Section 1.4 shall be the sole obligation of Purchaser and Purchaser shall
promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same. Seller is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Seller is in whole or in part responsible, provided that Seller shall not agree
to any adjustments to previously assessed costs for which Purchaser is liable
without the prior written consent of Purchaser, such consent not to be
unreasonably withheld. Seller shall provide Purchaser with a copy of all
applicable audit reports and written audit agreements received by Seller and
relating to periods for which Purchaser is partially responsible.

Section 11.3 Assumed Seller Obligations.

Without limiting Purchaser’s rights to indemnity under this Article 11, upon
Closing Purchaser shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all of the
obligations and liabilities of Seller, known or unknown, with respect to the
Assets, regardless of whether such obligations or liabilities arose prior to, on
or after the Effective Time, including but not limited to obligations to
(i) dismantle, salvage and remove any equipment, structures, materials,
platforms, flow lines, and property of whatever kind related to or associated
with operations and activities conducted on the Assets or otherwise pursuant to
the Assets, (ii) clean up, restore and/or remediate the premises covered by or
related to the Assets in accordance with applicable agreements and Laws, and
(iii) perform all obligations applicable to or imposed by or under the Surface
Contracts or the Contracts, or as required by applicable Laws (all of said
obligations and liabilities, subject to the exclusions below, herein being
referred to as the “Assumed Seller Obligations”); provided, however, that
Purchaser does not accrue any rights or assume any obligations or liabilities of
Seller to the extent that they are:

(i) attributable to or arise out of the Excluded Assets; or

(ii) the continuing responsibility of the Seller under Sections 11.1 and 11.2 or
matters for which Seller is required to indemnify Purchaser under
Section 11.4(c).

Section 11.4 Indemnities.

(a) Definitions.

“Claim” or “Claims” means, unless specifically provided otherwise, all claims
(including, but not limited to, those for damage to property, bodily injury and
death, personal injury, illness, disease, maintenance, cure, loss of parental
and spousal consortium, wrongful death, loss of support, and wrongful
termination of employment), damages, liabilities, losses, demands, liens,
encumbrances, fines, penalties, causes of action of any kind (including actions
for indirect, consequential, punitive and exemplary damages), obligations, costs
(including payment of all reasonable attorneys’ fees and costs of litigation),
judgments, interest, and awards or amounts, of any kind or character, whether
under judicial proceedings, administrative proceedings, investigation by a
Governmental Body or otherwise, or conditions in the premises of or attributable
to any Person or Persons or any party or parties, breach of representation or
warranty (expressed or implied), under any theory of tort, contract, breach of
contract (including any Claims which arise by reason of indemnification or
assumption of liability contained in other contracts entered into by an
Indemnified Party hereunder), at law or in equity, under statute, or otherwise,
arising out of, or incident to or in connection with this Agreement or the
ownership or operation of the Assets, including but not limited to Claims which
arise out of or are directly or indirectly connected with vessels and/or the
ownership, possession, management, manning, maintenance, supply, operation
(including, but not limited to, ingress, egress, loading and unloading
operations) or navigation of any vessel.

The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF
ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE
OR IN PART BY:

THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE, PASSIVE, GROSS, OR OTHERWISE), WILLFUL MISCONDUCT, STRICT LIABILITY, OR
OTHER FAULT OF PURCHASER INDEMNITEES, SELLER INDEMNITEES, INVITEES AND/OR THIRD
PARTIES; AND/OR

A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS),
INVITEES AND/OR THIRD PARTIES; AND/OR

THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF ANY AIRCRAFT OF A PARTY
WHETHER CHARTERED, OWNED, OR PROVIDED BY PURCHASER INDEMNITEES, SELLER
INDEMNITEES, INVITEES AND/OR THIRD PARTIES.

(b) Purchaser Indemnity Obligation. Subject only to Section 11.4(c), upon
Closing Purchaser shall be responsible for and indemnify, defend, release and
hold harmless Seller Indemnitees from and against all Claims caused by, arising
out of or resulting from:

(i) the Assumed Seller Obligations, REGARDLESS OF FAULT;

(ii) the ownership, use or operation of the Assets after the Effective Time,
REGARDLESS OF FAULT;

(iii) Purchaser’s breach of any of Purchaser’s covenants or agreements contained
in Article 7, REGARDLESS OF FAULT;

(iv) any breach of any representation or warranty made by Purchaser contained in
Article 6 of this Agreement or confirmed in the certificate delivered by
Purchaser at Closing pursuant to Section 9.3(c);

(v) with respect to the Assets, Environmental Laws, Environmental Liabilities,
the release of materials into the environment or protection of human health,
safety, natural resources or the environment, or any other environmental
condition of the Assets, REGARDLESS OF FAULT; and

(vi) Purchaser Indemnitees’ access under Section 4.1, Section 7.1, or otherwise,
to the Assets, the Records and other related activities or information prior to
the Closing, REGARDLESS OF FAULT except to the extent caused by the gross
negligence or willful misconduct of a Seller Indemnitee.

Notwithstanding anything to the contrary contained herein, Purchaser shall have
no indemnification obligation with respect to any Claim under
Section 11.4(b)(i), (ii) or (v) to the extent such Claim results from physical
actions taken by a Seller Indemnitee after the Closing Date on or directly
affecting the System or the real property associated therewith.

(c) Seller Indemnity Obligation. Subject to the limitations contained in Section
11.7, upon Closing Seller shall be responsible for and indemnify, defend and
hold harmless Purchaser against and from all Claims caused by, arising out of or
resulting from:



(i) the Retained Obligations;

(ii) Seller’s breach of any of its covenants or agreements contained in
Article 7; and

(iii) any breach of any representation or warranty made by Seller contained in
Article 5 of this Agreement or confirmed in the certificate delivered by Seller
at Closing pursuant to Section 9.2(b), without giving effect to the words
“material” or “Material Adverse Effect” or other similar exceptions or
qualifiers.

(d) Additional Provisions.

It is the intention of the parties that this Article 11 shall govern the
allocation of risks and liabilities between Purchaser and Seller except to the
extent that it is expressly stated (whether elsewhere in this Article 11 or in
some other Article hereof) that the provisions of such other Article (or part
thereof) shall control over the terms of all or part of this Article 11.

Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.4 contains the parties’ exclusive remedy against each other with
respect to breaches of the representations, warranties, covenants and agreements
of the parties contained in Articles 5, 6 and Sections 7.1, 7.2, 7.3, 7.4, 7.5
and 7.6 and the affirmations of such representations, warranties, covenants and
agreements contained in the certificate delivered by each party at Closing
pursuant to Sections 9.2(b) or 9.3(c), as applicable.

Section 11.5 Indemnification Actions.

All claims for indemnification under Section 11.4 shall be asserted and resolved
as follows:

(a) For purposes of this Article 11, the term “Indemnifying Party” shall mean
the party or parties having an obligation to indemnify another party or parties
pursuant to the terms of this Agreement. The term “Indemnified Party” shall mean
the party or parties having the right to be indemnified by another party or
parties pursuant to the terms of this Agreement.

(b) To make a claim for indemnification (“Indemnity Claim”) under Section 11.4,
an Indemnified Party shall notify the Indemnifying Party in writing of its
Indemnity Claim, including the specific details of and specific basis under this
Agreement for its Indemnity Claim (the “Claim Notice”). The Indemnified Party
shall provide its Claim Notice promptly after the Indemnified Party has actual
knowledge of the Claim for which it seeks indemnification and shall enclose a
copy of all papers (if any) served with respect to the Claim; provided that the
failure of any Indemnified Party to give notice of a Claim as provided in this
Section 11.5 shall not relieve the Indemnifying Party of its obligations under
Section 11.4 except to the extent such failure results in insufficient time
being available to permit the Indemnifying Party to effectively defend against
the Claim or otherwise prejudices the Indemnifying Party’s ability to defend
against the Claim. In the event that the Indemnity Claim is based upon an
inaccuracy or breach of a representation, warranty, covenant or agreement, the
Claim Notice shall specify the representation, warranty, covenant or agreement
which was inaccurate or breached.

(c) The Indemnifying Party shall have thirty (30) days from its receipt of the
Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against the relevant Claim at the sole
cost and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30-day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Party and that it reasonably believes is not
prejudicial to the Indemnifying Party.

(d) If the Indemnifying Party admits its liability to indemnify the Indemnified
Party, it shall have the right and obligation to diligently defend, at its sole
cost and expense, the Claim. The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Claim controlled by the Indemnifying Party pursuant to this
Section 11.5(d). An Indemnifying Party shall not, without the written consent of
the Indemnified Party, (i) settle any Claim or consent to the entry of any
judgment with respect thereto which does not include an unconditional written
release of the Indemnified Party from all liability in respect of such Claim, or
(ii) settle any Claim or consent to the entry of any judgment with respect
thereto in any manner that may materially and adversely affect the Indemnified
Party (other than as a result of money damages covered by the indemnity).

(e) If the Indemnifying Party does not admit its liability to indemnify the
Indemnified Party or admits its liability but fails to diligently prosecute or
settle the Claim, then the Indemnified Party shall have the right to defend
against the Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability for a Claim, the Indemnified Party
shall send written notice to the Indemnifying Party of any proposed settlement
and the Indemnifying Party shall have the option for ten (10) Business Days
following receipt of such notice to (i) admit in writing its liability to
indemnify the Indemnified Party from and against the Claim and (ii) if liability
is so admitted, reject, in its reasonable judgment, the proposed settlement.

Section 11.6 Release.

(a) UPON CLOSING, PURCHASER RELEASES, REMISES AND FOREVER DISCHARGES SELLER
INDEMNITEES FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR
ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE, WHICH PURCHASER MIGHT NOW OR
SUBSEQUENTLY MAY HAVE AGAINST SELLER INDEMNITEES, RELATING DIRECTLY OR
INDIRECTLY TO THE ASSETS, THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CLAIMS
ARISING OUT OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF FAULT. NOTWITHSTANDING ANYTHING
TO THE CONTRARY, THE FOREGOING RELEASE SHALL NOT APPLY: (A) TO ANY PHYSICAL
ACTIONS TAKEN BY A SELLER INDEMNITEE AFTER THE CLOSING DATE ON OR DIRECTLY
AFFECTING THE SYSTEM OR THE REAL PROPERTY ASSOCIATED THEREWITH OR (B) TO THE
EXTENT THAT PURCHASER IS INDEMNIFIED FOR SUCH MATTER UNDER SECTION 11.4(c).

(b) Purchaser covenants and agrees that it will not attempt to avoid the effect
of the release made by it hereinabove by later arguing that at the time of the
release it did not fully appreciate the extent of any such Claims, including
without limitation, environmental Claims.

Section 11.7 Limitation on Actions.

(a) The representations and warranties of the parties in Articles 5 and 6 shall
terminate six (6) months after the Closing Date. All covenants and agreements
shall survive indefinitely. Representations and warranties shall be of no
further force and effect after the date of their expiration, provided that there
shall be no termination of any bona fide Claim asserted pursuant to this
Agreement with respect to the breach of such a representation or warranty on or
before its expiration date.

(b) Seller shall not have any liability for any indemnification under
Section 11.4(c)(iii) until and unless the aggregate amount of the liability for
all Claims for which Claim Notices are delivered by Purchaser exceeds five
percent (5%) of the Purchase Price, and then only to the extent such damages
exceed such five percent (5%) of the Purchase Price. The adjustments to the
Purchase Price under Section 2.2 and any payments in respect thereof shall not
be limited by this Section.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall not be required to indemnify Purchaser for aggregate
damages in excess of an amount equal to twenty percent (20%) of the final
Adjusted Purchase Price.

Section 11.8 Disclaimers.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OF THIS
AGREEMENT, OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO
SECTION 9.2(b), OR IN THE CONVEYANCE, (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF
ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS AGREEMENT, OR
CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(b), OR IN THE CONVEYANCE, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS,
(VII) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS
IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.

(c) EXCEPT AS TO RETAINED OBLIGATIONS, SELLER HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND
“WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.

Section 11.9 Waiver of Trade Practices Acts.

(a) It is the intention of the parties that Purchaser’s rights and remedies with
respect to this transaction and with respect to all acts or practices of Seller,
past, present or future, in connection with this transaction shall be governed
by legal principles other than the Texas Deceptive Trade Practices—Consumer
Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq. (the “DTPA”). As
such, Purchaser hereby waives the applicability of the DTPA to this transaction
and any and all duties, rights or remedies that might be imposed by the DTPA,
whether such duties, rights and remedies are applied directly by the DTPA itself
or indirectly in connection with other statutes; provided, however, Purchaser
does not waive § 17.555 of the DTPA. Purchaser acknowledges, represents and
warrants that it is purchasing the goods and/or services covered by this
Agreement for commercial or business use; that it has assets of $5 million or
more according to its most recent financial statement prepared in accordance
with generally accepted accounting principles; that it has knowledge and
experience in financial and business matters that enable it to evaluate the
merits and risks of a transaction such as this; and that it is not in a
significantly disparate bargaining position with Seller.

(b) Purchaser expressly recognizes that the price for which Seller has agreed to
perform its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA and this waiver of the DTPA. Purchaser further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
DTPA.

Section 11.10 Recording.

As soon as practicable after Closing, Purchaser shall record the Conveyance in
the appropriate counties and provide Seller with copies of all recorded or
approved instruments.

The conveyance in the form attached as Exhibit B is intended to convey all of
the Assets being conveyed pursuant to this Agreement. Specific portions of the
Assets that are leased from, or require the approval to transfer by, a
governmental entity are conveyed under the Conveyance and also are described and
covered other separate assignments made by Seller to Purchaser on officially
approved forms, or forms acceptable to such entity, in sufficient multiple
originals to satisfy applicable statutory and regulatory requirements. The
interests conveyed by such separate assignments are the same, and not in
addition to, the interests conveyed in the Conveyance attached as Exhibit B.
Further, such assignments shall be deemed to contain the special warranty of
title of Seller and all of the exceptions, reservations, rights, titles, power
and privileges set forth herein and in the Conveyance as fully and only to the
extent as though they were set forth in each such separate assignment.

ARTICLE 12
MISCELLANEOUS

Section 12.1 Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.

Section 12.2 Notice.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:

          If to Seller:   WGR ASSET HOLDING COMPANY LLC
    1201 Lake Robbins Drive
    The Woodlands, TX 77380
   
Attention:
Telephone:
Alternate:
  Vice President, Midstream
(832) 636-7122
(832) 636-1338 With a copy to:   Anadarko Petroleum Corporation
    1201 Lake Robbins Drive
    The Woodlands, TX 77380
   
Attention:
Telephone:
Telecopy:
  Deputy General Counsel and
Corporate Secretary
(832) 636-7584
(832) 636-0574 If to Purchaser:   DOUBLE EAGLE PETROLEUM CO.
   
1675 Broadway
Suite 2200
 

    Denver, Colorado 80202
   
Attention:
Telephone:
Telecopy:
  Kurtis Hooley
(303) 794-8445
     

Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.

Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees.

Purchaser shall bear any sales, use, excise, real property transfer,
documentary, stamp or transfer Taxes, recording fees and similar Taxes and fees
incurred and imposed upon, or with respect to, the transactions contemplated
hereby. Seller and Purchaser shall jointly determine sales tax, if any, that is
due in connection with the transactions consistent with the allocation of value
determined under Section 2.3. Purchaser agrees to pay any such tax to Seller at
Closing.  If such transactions are exempt from any such taxes or fees upon the
filing of an appropriate certificate or other evidence of exemption, Purchaser
will timely furnish to Seller such certificate or evidence.

Section 12.4 Expenses.

Except as provided in Section 12.3, all expenses incurred by Seller in
connection with or related to the authorization, preparation or execution of
this Agreement, the Conveyance delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.

Section 12.5 Change of Name.

As promptly as practicable, but in any case within ninety (90) days after the
Closing Date, Purchaser shall eliminate the names “Anadarko Petroleum
Corporation”, “Anadarko”, “WGR Asset Holding Company” and any variants thereof
from the Assets acquired pursuant to this Agreement and, except with respect to
such grace period for eliminating existing usage, shall have no right to use any
logos, trademarks or trade names belonging to Seller or any of its Affiliates.

Section 12.6 Replacement of Bonds, Letters of Credit and Guarantees.

The parties understand that none of the bonds, letters of credit and guarantees,
if any, posted by Seller with Governmental Bodies and relating to the Assets may
be transferable to Purchaser. Promptly following Closing, Purchaser shall
obtain, or cause to be obtained in the name of Purchaser, replacements for such
bonds, letters of credit and guarantees, to the extent such replacements are
necessary to permit the cancellation of the bonds, letters of credit and
guarantees posted by Seller or to consummate the transactions contemplated by
this Agreement.

Section 12.7 Governing Law and Venue.

THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.
JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE
PROPER ONLY IN HARRIS COUNTY, TEXAS.

Section 12.8 Captions.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

Section 12.9 Waivers.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 12.10 Assignment.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 12.11 Entire Agreement.

The July 6, 2009 Confidentiality Agreement, this Agreement and the Exhibits and
Schedules attached hereto, and the documents to be executed hereunder constitute
the entire agreement between the parties pertaining to the subject matter
hereof, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties pertaining to the subject
matter hereof.

Section 12.12 Amendment.

(a) This Agreement may be amended or modified only by an agreement in writing
executed by both parties.

(b) No waiver of any right under this Agreement shall be binding unless executed
in writing by the party to be bound thereby.

Section 12.13 No Third-Party Beneficiaries.

Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any Claims, remedy or right of any kind, except as to those rights
expressly provided to Seller Indemnitees and Purchaser Indemnitees (provided,
however, any claim for indemnity hereunder on behalf of a Seller Indemnitee or a
Purchaser Indemnitee must be made and administered by a party to this
Agreement).

Section 12.14 References.

In this Agreement:

(a) References to any gender includes a reference to all other genders;

(b) References to the singular includes the plural, and vice versa;

(c) Reference to any Article or Section means an Article or Section of this
Agreement;

(d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

(e) Unless expressly provided to the contrary, “hereunder”, “hereof’, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;

(f) “Include” and “including” or any variation thereof shall mean include or
including without limiting the generality of the description preceding such
term;

(g) Whenever the parties have agreed that a matter under this Agreement is
subject to any approval or consent of the other party, such approval or consent
shall not be unreasonably withheld, delayed or conditioned; and

(h) Reference to “day” or “days” in this Agreement shall refer to calendar days
unless otherwise stated.

Section 12.15 Construction.

Purchaser is a party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent purchaser would deem appropriate under
the circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions. In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either party.

Section 12.16 Limitation on Damages

Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party (or any of such party’s Indemnitees) to sue for or collect its or their
punitive damages from the other party to this Agreement, or its own (or any of
its Indemnitee’s) consequential or indirect damages in connection with this
Agreement and the transactions contemplated hereby and each party expressly
waives for itself and on behalf of its Affiliates and each of their respective
Indemnitees, any and all Claims it may have against the other party for its own
such damages in connection with this Agreement and the transactions contemplated
hereby.

Section 12.17 Conspicuousness.

The parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.

Section 12.18 Severability.

If any term or other provision of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party.

Section 12.19 Time of Essence.

Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

5

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.

              SELLER:           PURCHASER:` WGR ASSET HOLDING COMPANY LLC
      DOUBLE EAGLE PETROLEUM CO. /s/James J. Klechner
  /s/ Kurtis Hooley
By:
Its:
  James J. Kleckner
Vice President   By:
Its:   Kurtis Hooley
Chief Financial Officer

6